                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

                                 DOCKET NO.: 3:17cr306-FDW

UNITED STATES OF AMERICA                     )
                                             )         FINAL ORDER AND
       v.                                    )       JUDGMENT CONFIRMING
                                             )           FORFEITURE
(5) WALTER CLIFFTON MARTIN, JR.              )


       THIS MATTER is before the Court on the United States of America’s Motion, pursuant to

Fed. R. Crim. P. 32.2(c)(2), requesting that the Court enter a Final Order and Judgment confirming

forfeiture of the preliminarily forfeited two real properties and the funds of an IRA account, all

such assets identified in the Consent Orders and Judgment of Forfeiture (Docs. 206, 299). For

good cause shown and based on the preponderance of the evidence and the law identified herein,

this Court hereby GRANTS the Motion. In support of granting the Motion, this Court FINDS AS

FOLLOWS:

       I.      Background

        On November 14, 2017, a Grand Jury returned an Indictment (Doc. 62) against

 Defendant and others, charging them with drug conspiracy. The charges were based on

 Defendant’s role in the purchase and distribution of narcotics with the co-conspirators and the

 maintenance of a premises for the purpose of manufacturing and distributing controlled

 substances. The Indictment contained a “Notice of Forfeiture and Finding of Probable Cause”

 whereby the Grand Jury found probable cause that Defendant’s properties located at 21 W. Polk

 Street and 15 W. Polk Street, Polkton, North Carolina (collectively hereafter, “the Two Real

 Properties”) were subject to forfeiture.
       On March 25, 2018 Defendant pled guilty via Plea Agreement (Doc. 194) to the Count One

drug conspiracy. In this Plea Agreement, Defendant agreed to forfeiture of the Two Real

Properties and any other items seized in the investigation.

        On May 5, 2018, this Court issued a Consent Order of Forfeiture (Doc. 206; “the First

 Consent Order”) for, among other items, the Two Real Properties. From May 9, 2018, through

 June 7, 2018, the United States published, via www.forfeiture.gov, notice of this forfeiture and

 of the intent of the Government to dispose of the forfeited property according to law, and notice

 to all third parties of their right to petition the Court within sixty days of May 9, 2018 for a

 hearing to adjudicate the validly of any alleged legal interest in the property. (Doc. 226).

        On August 31, 2018, this Court entered a Second Consent Order of Forfeiture for funds

 held in UBS IRA Account XXX8650, such account held by or for the benefit of Walter Clifton

 Martin, Jr. (Doc. 299). Martin agreed to forfeiture of the funds in this account in lieu of the

 real property at 367 Tarpin Town Road. From October 2, 2018, through October 31, 2018, the

 United States published, via www.forfeiture.gov, notice of this forfeiture and of the intent of the

 Government to dispose of the forfeited property according to law, and notice to all third parties

 of their right to petition the Court within sixty days of October 2, 2018 for a hearing to adjudicate

 the validly of any alleged legal interest in that property. (Doc. 316).

       To date, no petitions have been filed for the Two Real Properties and the IRA account in

either Consent Order. Further, the time period for filing petitions has expired.

       II.     Legal Conclusion

       Pursuant to Rule 32.2(c)(2), if no third party files a timely petition, the preliminary order

becomes the final order of forfeiture if the Court finds that the defendant (or any combination of

defendants convicted in the case) had an interest in the property that is forfeitable under the
               applicable statute. No individuals or entities have filed petitions for the Two Real Properties and

               the IRA account and the time for doing so has expired, and these properties belonged to Defendant.

               Thus, in accordance with Rule 32.2(c)(2), the Court may now confirm the Consent Orders and

               Judgment of Forfeiture as final to give the Government clear title to the forfeited assets.

                        It is therefore ORDERED:

                        In accordance with Rule 32.2(c)(2), the Consent Orders and Judgments of Forfeiture are

               confirmed as final as to the following property:

                        Real property located at 21 W. Polk Street, Polkton, North Carolina, more
                        particularly described in a Deed recorded at Deed Book 1041, Pages 200-213 in the
                        Anson County Registrar of Deeds;

                        Real property located at 15 W. Polk Street, Polkton, North Carolina, more
                        particularly described in a Deed recorded at Deed Book 1041, Pages 200-213 in the
                        Anson County Registrar of Deeds; and

                        Any and all funds, in the amount of approximately $192,804.92, seized from UBS
                        Financial Services Inc.-IRA Account XXX8650 such account held by or for the benefit
                        of Walter Clifton Martin, Jr.

               All right, title, and interest in the property, whether real, personal, or mixed, has therefore been

               forfeited to the United States for disposition according to law pursuant to Fed. R. Crim. P. 32.2

               and 21 U.S.C. § 853, and the United States shall have clear title to the property and may warrant

               good title as set forth in 21 U.S.C. § 853(n)(7).


                        SO ORDERED.

Signed: April 1, 2019
